UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1522



BERTHA CUMMINGS,

                                              Plaintiff - Appellant,

          versus


EQUAL   EMPLOYMENT OPPORTUNITY  COMMISSION;
HERBERT BROWN, Director, Norfolk, Virginia
Office,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Walter D. Kelley, Jr., District
Judge. (2:06-cv-00705-WDK)


Submitted: August 30, 2007                 Decided:   September 5, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bertha Cummings, Appellant Pro Se. Mark Anthony Exley, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bertha    Cummings   appeals     the   district   court’s   order

granting defendant’s motion to dismiss her petition for a writ of

mandamus.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.      See Cummings v. EEOC, No. 2:06-cv-00705-WDK (E.D.

Va. filed May 9, 2007; entered May 10, 2007).              We dispense with

oral     argument    because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   AFFIRMED




                                     - 2 -